The following is an examiner’s statement of reasons for allowance: after additional consideration and following an interview with Applicant’s representative, it was agreed that Lee does not clearly disclose “an initial level setting circuit configured to operate in an on-state during an initial operation of the oscillator circuit to supply a first level voltage to a first node and a second level voltage to a second node” and “a switching circuit configured to connect a power supply voltage terminal and a ground terminal to the first node or the second node in response to a first clock signal and a second clock signal having different phases after the initial operation of the oscillator circuit”. Specifically, while Lee discloses charging the capacitors “in advance by Vos/2”, Lee actually discloses this operation during the switching operation of the switching circuit rather than during an initial operation of the oscillator circuit. Fig.5 shows that the referred to “before the switching is started” in [0064] actually refers to the immediate time period before a switching cycle occurs, i.e. the operation occurs concurrently with the switching operation of chopper 123. Finally, after additional consideration and in light of the specification and Applicant’s arguments, “second level voltage” is interpreted as a voltage separate and distinct from the “first level voltage”. Since Lee discloses applying the same voltage to the capacitors (Vos/2), Lee does not clearly disclose the “second level voltage”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849